UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 3, 2009 CATERPILLAR INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-768 (Commission File Number) 37-0602744 (IRS Employer Identification No.) dams Street, Peoria, Illinois (Address of principal executive offices) 61629 (Zip Code) Registrant's telephone number, including area code:(309) 675-1000 Former name or former address, if changed since last report:N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 230.425) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 * Item 1.01. Entry into a Material Definitive Agreement. Effective April 3, 2009, Caterpillar Inc. (“Caterpillar”) entered into a Truck Business Relationship Agreement (“Truck Business Relationship Agreement’) with Navistar International Corporation and one of its principal operating subsidiaries, Navistar Inc. (“Navistar”), pursuant to which Caterpillar and Navistar will form a 50/50 joint venture limited liability company (“Joint Venture Company”) to develop, produce, market, sell, distribute and provide support for, heavy and certain medium-duty trucks outside of North America and the Indian subcontinent (“Joint Venture Business”), upon satisfaction of certain conditions.
